Name: Council Regulation (EEC) No 3683/83 of 22 December 1983 on the import arrangements for 1984 for products falling within subheading 07.06 A of the Common Customs Tariff and originating in third countries that are not members of GATT
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 368 /6 Official Journal of the European Communities 29 . 12. 83 COUNCIL REGULATION (EEC) No 3683/83 of 22 December 1983 on the import arrangements for 1984 for products falling within subheading 07.06 A of the Common Customs Tariff and originating in third countries that are not members of GATT HAS ADOPTED THIS REGULATION : Article 1 For 1984, a quantity of 370 000 tonnes of products falling within subheading 07.06 A of the Common Customs Tariff  manioc, arrowroot, salep and other similar roots and tubers with a high starch content excluding sweet potatoes  originating in third coun ­ tries that are not members of GATT may be imported into the Community at a rate of duty fixed at a ceiling of 6 % ad valorem. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 604/83 of 14 March 1983 on the import system applicable in 1983 to 1986 to products falling within subheading 07.06 A of the Common Customs Tariff and amending Regulation (EEC) No 950/68 on the Common Customs Tariff ('), and in particular Article 1 (d) thereof, Having regard to the proposal from the Commission , Whereas the quantity of products that could be imported under the terms of Regulation (EEC) No 604/83 in 1983 from third countries that are not members of GATT was fixed at 370 000 tonnes ; Whereas the quantity for 1984 should be fixed at the same level as for 1983 , Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1983 . For the Council The President C. VAITSOS (') OJ No L 72, 18 . 3 . 1983 , p. 3 .